02-12-330-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00330-CV 
 
 



Alfredo Emilo Corral


 


APPELLANT




 
V.
 




The State of Texas and The City of Wichita Falls


 


APPELLEES 



 
 
------------
 
FROM THE 30th
District Court OF Wichita COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On August
20, 2012, and September 6, 2012, we notified appellant, in accordance with rule
of appellate procedure 42.3(c), that we would dismiss this appeal unless the
$175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not
paid the $175 filing fee.  See Tex. R. App. P. 5, 12.1(b).
Also,
on September 11, 2012, we notified appellant, in accordance with rule of
appellate procedure 35.3(a)(2), that we would dismiss the appeal for want of
prosecution unless payment arrangements were made for the clerk’s record and
this court was provided with proof of payment by September 21, 2012.  See Tex.
R. App. P. 35.3(a)(2).  No response has been received.
Because
appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court’s
order of August 28, 2007,[2]
and because appellant has not made payment arrangements for the clerk’s record,
we dismiss the appeal.  See Tex. R. App. P. 37.3(b), 42.3(b)-(c),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
PANEL: 
WALKER, MCCOY,
and MEIER, JJ.
 
DELIVERED: 
September 27, 2012
 




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of
Tex., Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).